PD-0659-15
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
December 9, 2015                                                              Transmitted 12/9/2015 2:53:38 PM
                                                                                Accepted 12/9/2015 3:48:02 PM
                                       NO. PD-0659-15                                           ABEL ACOSTA
                                                                                                        CLERK

                                      IN THE
                            COURT OF CRIMINAL APPEALS
                                    OF TEXAS

PAUL HENRI WAGNER                              )                                APPELLANT

v.                                             )

THE STATE OF TEXAS                             )                                APPELLEE

                            MOTION TO EXTEND TIME TO
                      FILE APPELLANT’S BRIEF ON THE MERITS

TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes, Paul Henri Wagner, Appellant in the above styled and numbered cause, by

and through his attorneys of record, Vincent W. Perini and Dan Wood, Jr., and pursuant to Texas

Rules of Appellate Procedure 68.2(c), moves for an extension of time of 30 days to file

Appellant’s Brief on the Merits, and for good cause, shows:

       1.     Appellant’s Petition for Discretionary Review was granted by this Court on

November 11, 2015; Appellant’s Brief on the Merits is currently due on December 11, 2015.

       2.     Appellant is not incarcerated.

       3.     The Fifth Court of Appeals of Texas affirmed appellant’s conviction in its opinion

and judgment in Paul Henri Wagner v. The State of Texas, Case No. 05-13-01329-CR,

(Tex.App. – Dallas, decided May 5, 2015).

       4.     Appellant requests an additional thirty-one (31) days from the deadline stated

above and Appellant asks this Court to order the petition to be due on or before Monday, January

11, 2016.

       5.     No previous extensions to file the brief have been requested.


MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF ON THE MERITS, Page 1
       4.      The facts relied upon to reasonably explain the need for an extension of time are

as follows: Counsel is currently researching and briefing the issues raised in Appellant’s petition

for discretionary review; however, Counsel needs additional time to research the law and brief

the issues raised. Counsel, Dan Wood, Jr., is a solo practitioner currently in the process of

moving offices as well as preparing for and appearing in trial courts for client matters. Counsel

most recently was required to prepare and appear regarding status hearing in State v. Marical,

No. 15-50240-CC2-M, County Court at Law No. 2, Kaufman County, Texas; a motion to revoke

in State v. Hollister, No. 14-00015, 294th District Court, Van Zandt County, on December 8,

2015; and a motion to suppress hearing in State v. Gonzalez, No. 13-36475, County Criminal

Court No. 2, Dallas County, on December 9, 2015. Due to Counsel’s schedule, Counsel requests

the additional time to adequately prepare the brief. Appellant does wish to pursue his appeal in

this Court and requests additional time for counsel to adequately prepare.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests an

extension of 31 days, i.e. until January 11, 2016, to file his Brief on the Merits.

                                               Respectfully submitted,

                                               DAN WOOD, JR
                                               ATTORNEY AT LAW
                                               4303 N. Central Expressway
                                               Dallas, TX 75205
                                               (214) 559-8815 Office tel.
                                               (214) 696-0867 Fax

                                               By: /Dan Wood, Jr./
                                                  Dan Wood, Jr.
                                                  State Bar No. 21887050
                                                  Email: danwoodjr@sbcglobal.net

                                                   ATTORNEY FOR APPELLANT



MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF ON THE MERITS, Page 2
                               CERTIFICATE OF SERVICE

       This is to certify that on December 9, 2015, a true and correct copy of the above and

foregoing document was served upon the State of Texas by email to the Dallas County Criminal

Attorney to: Ms. Lori Ordiway, Asst. Criminal District Attorney, Appellate Division Chief, the

email address of lori.ordiway@dallascounty.org, and by the Texas Efile system to Hon. Susan

Hawk, Criminal District Attorney, ATTN: Appellate Division, 133 N. Riverfront Blvd., LB 19,

Dallas, TX 75207.


                                           /Dan Wood, Jr./

                                           Dan Wood, Jr.




MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF ON THE MERITS, Page 3